Case 1:21-mc-00640-GHW Document6 Filed 08/05/21 Page 1 of 12

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF. ALBERTO
SAFRA FOR AN ORDER TO TAKE
DISCOVERY FOR USE IN FOREIGN
PROCEEDINGS PURSUANT TO 28 U.S.C.
§ 1782

Case No. 21-MC

 

 

DECLARATION OF DAVID WALLACE WILSON

I. David Wallace Wilson, pursuant to 28 U.S.C. § 1746, hereby declare under penalty
of perjury under the laws of the United States, as follows:

i. I submit this declaration in support of Mr. Alberto Safra (Petitioner”)'s
Application and Petition For An Order To Conduct Discovery From Dr Susan Bressman

(“Bressman’), Dr. Eli L Diamond (“Diamond”), Dr. Valentin Fuster (Fuster™), Dr. Viviane

 

Tabar (“Tabar”), Mount Sinai Health System (‘Mount Sinai”), Memorial Sloane Kettering
Cancer Center (MSKCC” and together with Bressman, Diamond, Fuster, Tabar, and Mount
Sinai, the “Respondents”) For Use In A Foreign Proceeding Pursuant To 28 U.S.C. § 1782
(1782 Application”).

2. Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Declaration of Alberto Safra filed concurrently with the 1782 Application
(“Alberto Safra Declaration”) and accompanying Memorandum of Law dated July. 12, 2021
(Memorandum of Law’).

3. Unless otherwise indicated, all facts set forth in this declaration are based upon:
(a) my personal knowledge: (b) my review of relevant documents, including the proposed

subpoenas, and (c) information supplied to me by the Petitioner or its officers, directors, and

emplovees, or professionals retained by them.
Case 1:21-mc-00640-GHW Document 6 Filed 08/05/21 Page 2 of 12

4 All exhibits attached hereto are true and accurate copies, or true and accurate
excerpts of those copies. Where an exhibit is in a foreign language a certified translation is
provided.

I BACKGROUND AND QUALIFICATIONS

5. | am a partner in Schellenberg Wittmer’s Private Wealth practice. I advise
individuals and families on wealth structuring and estate planning for their personal and
business assets. I graduated with the following degrees: Master of Law, University of Geneva
(Switzerland), Master of Law in Comparative Jurisprudence (M.C.J.), New York University
(United States). | was admitted to the Geneva Bar in 2003 as well as to the New York Bar in
2002. lam also a STEP Qualified Practitioner (2002) and I successfully completed the STEP
Advanced Certificate in Mediation (2013). I have litigated numerous civil law cases before the
Swiss Courts.

6. I have been the Chairman of STEP Geneva from 2014 to 2020, and since 2018
lam an expert on Swiss trust law with the Swiss Federal Department of Justice. [ have received
several recognitions, inter alia: Legal 500: Private Clients, Leading Firms — French-Speaking
2015-2021, Chambers & Partners High Net Worth 2014-2020, Who's Who Legal: Private
Clients, Global Elite Thought Leader 2018-2020, WealihBnefing Swiss Awards: Swiss Leading
Individual Award 2015, Private Client Global Elite List 2012/2017-2021, Who's Who
Switzerland 2015-2021, City Wealth Leaders List 2017-2020, Expert Guides: Best of the Best
2018-2020.

7, I am the counsel of record for Petitioner in the contemplated Swiss Litigation
described below, and | am in charge of leading those proceedings for Petitioner.

&. A copy of my resume is attached hereto as Exhibit 1.
Case 1:21-mc-00640-GHW Document 6 Filed 08/05/21 Page 3 of 12

i. RELEVANT PARTIES AND NON-PARTIES

A. The Parties

g Alberto Safra. Mr Alberto Safra (Petitioner”) is a businessman based in
Brazil and the son and legal heir of Mr. Joseph Yacoub Satfra.

10. Mount Sinai Health System. Mount Sinar is a non-profit corporation
headquartered at 150 East 42nd Street. New York. NY 10017.!

th. Memorial Sloane Kettering Cancer Center. MSKCC is a non-profit corporation
headquartered at 1275 York Avenue, New York, NY 10065?

12. Physicians. Dr. Viviane Tabar, MD, is Chair, Department of Neurosurgery at
MSKCC in New York, NY, where she is an attending physician from her office located at 1275
York Ave, New York, NY 10065.° Dr. Eli L Diamond is a neuro-oncologist at MSKCC in New
York, N'Y, where he is an attending physician from his office at 1275 York Ave, New York, NY
100654 Dr. Valentin Fuster is a cardiologist and a director of the Wiener Cardiovascular
Institute at Mount Sinai in New York, NY, where he is an attending physician from his office
located at 1190 Fifth Avenue, Floor 1, New York, NY 10029° Dr. Susan Bressman is a
neurologist and Chair of Neurology at Mount Sinai in New York, NY, where she is an attending
physician from her office located at 10 Union Square East, 5J09, New York, NY 10003.6

B. Relevant Non-Parties

13. Mr. Joseph Safra. Mr. Safra was a Brazilian banker and businessman. He was
head of the Safra Group, including Safra Bank, one of the largest banking institutions in Latin

America.’ Mr. Safra was married to Vicky Safra (“Mrs. Safra”) and the couple had 4 children:

 

See Declaration of Lucas Bento filed in support of the 1782 Application “Bento Decl”), Ex. 10.
7 Bento Decl. Ex. 9
4 Bento Decl. Ex.
4 Bento Deel. Ex.
° ‘Bento Decl. Ex.
° Bento Decl. Ex.
Bento Decl Ex

mY Be

toe
Case 1:21-mc-00640-GHW Document6 Filed 08/05/21 Page 4 of 12

G) Jacob Joseph Safra (Jacob), (i) Esther Safra Davan C Esther”), (in) Alberto Joseph Safra

 

(i.e. the Petitioner), and (iv) David Joseph Safra (David) 8

14. Mrs. Vicky Safra. Mrs. Safra is the personal representative/executrix of Mr.
Safra’s estate appointed under the purported New Wills.’

Hi. =FACTUAL BACKGROUND

15. The present dispute turns on whether a number of wills (as further defined
below) made by Mr. Joseph Safra in November and December 2019 are invalid because of an
alleged mental incapacity by Mr. Safra at this time.

16. | Amore detailed description of all facts surrounding the succession of Mr. Safra
is outlined in detail in the Alberto Safra Declaration. Therefore reference is made to the facts
as set out in the Alberto Safra Declaration.

17. For the purpose of my declaration, I will restate in the following some of the
facts that are particularly relevant for the Contemplated Swiss Proceedings (as defined in
section IV below).

18. After being admitted to the Albert Einstein Hospital in Sao Paulo, Brazil in late
2019, Mr. Safra on December 10, 2020, passed away.!°

19. Mr. Safra is survived by his wife, Vicky, and four children, sons Alberto (he
Petitioner) and Jacob, daughter, Esther, and son David who are all heirs to Mr. Safra."!

20. Mr. Safra donated most of his assets to his wife and children, including
Petitioner during his lifetime, including donations of shares in Banco Safra $.A. to Petitioner.‘
With respect to the remaining assets, Mr. Salra executed wills and testamentary instruments m

2010, 2612-and- 2018, dealing with the distrrbution of his-assets in Brazil and around the world

 

® Alberto Safra Decl., 5, nt.

° Alberto Safra Decl, 33. See infra ©28.
© Alberto Safra Decl, €31.

Alberto Safra Decl, ©, nur.

Alberto Safra Deel., 9.
Case 1:21-mc-00640-GHW Document6 Filed 08/05/21 Page 5 of 12

(Original Wills”, see section D of the Memorandum of Law for more details on the Orrginal
Wills). Importantly, the Original Wills named the Petitioner as a beneficiary. | have myself
reviewed the Original Wills (the official English translation).

21. T understand that throughout 2018 and. more severely, in 2019, Mr. Safra’s

health deteriorated rapidly, including a deterioration of his neurological abilities and

psychological wellbeing.'*

22. | further understand, that by the end of 2019, the Petitioner became increasingly
estranged from his family and this prevented him from knowing the specific details of his
father’s condition.'°

23. | also understand that Mr. Safra was treated by doctors in New York, including

the Respondents here."”

24, Unbeknownst to Petitioner, in November and December 2019,

Mr. Safra executed

three new wills that revoked the Original Wills (which contemplated Petitioner as a beneficiary)

and excluded the Petitioner as a beneficiary (“New Wills”).'*

 

3 Alberto Safra Decl., “9.

Alberto Safra Decl., “10-27.

9 Alberto Safra Decl., “10-27, Memorandum of Law, Section E.
'S Alberto Safra Decl., ©31.

See Alberto Safra Decl, (22 - 26.

8 Alberto Safra Decl., €32-33.

 
Case 1:21-mc-00640-GHW Document 6 Filed 08/05/21 Page 6 of 12

25. The New Wills were executed on November 18 and 29, 2019 (November 2019
Wills”), and December 5, 2019 “December 2019 Will”). [have myself reviewed the New Wills
(the official English translation). The November 2019 Wills were executed in Switzerland and
encompassed assets situated in the Bahamas, Gibraltar, and other locations. The December
2019 Will was executed in New York and encompassed assets situated in Brazil.!°

26. — In the second half of 2019, Respondents conducted medical exams on Mr. Safra
regarding his neurological, psychological, and other medical conditions.””

27. On December 10, 2020, Mr. Safra passed away.*!

28, On April 5, 2021 the Juge de la Commune de Crans-Montana, Johan
Beltramini, served on the Heirs a copy of the Original Wills and the New Wills. It is my
understanding that this was the first time that the Petitioner had received a copy of the New
Wills. Judge Johan Beltramini also mentioned (1) that Brazilian substantive law would apply
to the estate and (2) that Mrs. Safra had been appointed as executrix, both as per Mr. Safra’s
stated wishes (Exhibit 2).

29. By its decision of June 11, 2021 the Juge de la Commune de Crans-Montana,
Johan Beltramini, officially appointed Vicky Safra as administrator of the estate of Mr. Safra

(Exhibit 3).

IV. FOREIGN PROCEEDINGS IN SWITZERLAND

30. Switzerland has 26 cantons. In 2011, a harmonized Federal civil procedural law
~ the Swiss Civil Procedural Code (-CPC™) — was introduced, which equallv applies to all
cantons. In the normal course of a civil action on the merits, the parties - in most cases ~ must

first undergo mandatory conciliation proceedings, which give the parties a simple and cost-

 

19

Alberto Safra Decl, $33.
20 Alberto Safra Decl., (22 ~ 26.
21 Alberto Safra Decl, €31.

6
Case 1:21-mc-00640-GHW Document 6 Filed 08/05/21 Page 7 of 12

effective method to mediate and potentially settle the case. If no settlement is reached, the
plaintiff may initiate formal court proceedings within a certain time after the closing of the
conciliation proceedings. A request for conciliation is a mandatory and integral first step of
virtually all Swiss civil litigation.

31. Petiuioner, ialer alia, now intends to commence proceedings with the Juge de
Commune de Crans-Montana in the Canton of Valais, Switzerland against Mrs. Safra, Jacob,
Esther and David, heirs of the estate of Mr. Safra (all together “Heirs”). The action concerns
claims that the New Wills of Mr. Safra were substantially invalid (“Contemplated Swiss
Proceedings”).

32. Under Swiss probate law. a purported heir to a will can apply to invalidate a
will, inter alia, if the testator was not capable of making a will at the time the will being
challenged was made (article 519 para. | no. | Swiss civil code CSCC”), Exhibit 4). In
general, a testator may validly make a will if he is 18 years old and above and mentally capable
(article 467 SCC: Exhibit 5). Mentally capable is anyone who is not prevented from acting in
a reasonable manner due to, inter alia, mental incapacity, psy chiatric condition, intoxication or
similar condition (article 16 SCC; Exhibit 6). The capacity to act m a reasonable manner
depends on 2 factors: 1) The individual's ability to understand the meaning, purpose,
opportunity and consequences of a particular behaviour ~ in succession matters, the deceased
must be aware of the consequences of the provisions he set outs in a will upon his assets and
his heirs: and 2) to act freely, based upon his own personal wishes and preferences ~ in
succession matters, the deceased must be in a position to resist third party influence.

33, Generally. mental capacity is presumed. Thus the burden of proof to show the
particular individual actually was not mentally capable, lies with anvone challenging such
presumption. However, this general presumption does not apply where there are serious

grounds to object to the individual's capacity, like neurological, psychological, or psychiatric
Case 1:21-mc-00640-GHW Document 6 Filed 08/05/21 Page 8 of 12

conditions. In such circumstances, the person's mental incapacity is rather presumed and thus
the burden of proof lies with the party arguing that the testator was mentally capable at the time
of making the will.

34. In the Contemplated Swiss Proceedings, Petitioner will allege that the New
Wills infringe the rights of the Petitioner as an heir of the estate of Mr. Safra. For example,
Petitioner will allege that the testator, Mr Safra, by the time he made the New Wills, i.e. G1) on
November 18, 2019 and on November 29, 2019 (November 2019 Wills. executed in Geneva
and Crans-Montana respectively) and Gi) on December 5, 2019 (December 2019 Will, executed
in New York} was not capable of acting in a reasonable manner due to a mental incapacity
caused by his medical condition. At or around that time, Mr Safra was not able to (1)
understand the meaning, purpose and consequences of the provisions he set out in his New
Wills upon his assets and the Heirs and (2) act freely and absent of third-party influence.
Petitioner will therefore allege that Mr. Safra was not capable at the time of making the New
Wills because (1) he failed to understand the meaning, purpose, opportunity and consequences
of the provisions set out im these New Wills upon his assets and his Heirs and (2) he was not in
a position to resist third party influence. Because of his advanced age and severely declining
medical condition, Mr. Safra thus expressed wishes that were not his own, in particular as he
was dependent on the assistance of third parties and unduly influenced by the same. in
accordance with Article 519 para. | no. | SCC — Gixhibit 4), the November 2019 Wills and
the December 2019 Will are therefore invalid. Petitioner will in particular also allege that,
because of Mr. Safra’s serious medical condition, mental capacity can no longer be presumed
and it will be for the Heirs to show that he in fact was mentallv capable at the ttme he made the
November 2019 Wills and the December 2019 Will.

35. Respondents, as healthcare providers who treated and examined Mr, Safra, see

Alberto Declaration, €€22-26, are highly likely to possess information as to. his.medical
Case 1:21-mc-00640-GHW Document 6 Filed 08/05/21 Page 9 of 12

condition, in particular his mental, neurological, and psychological state at that time, which is
highly relevant to the Contemplated Swiss Proceedings.

36. Petitioner has invested considerable resources in preparing the lawsuit
(including by preparing an application/complaint) against the Heirs to be filed with the
competent Crans-Montana court seeking that the New Wills be declared invalid because of Mr.
Safra’s incapacity to act in a reasonable manner and to resist third party influence.

37, Swiss courts do not normally have subpoena power over persons like
Respondents who are not parties to the Contemplated Swiss Proceeding and that do not reside

in or are not located in Switzerland. Accordingly, a Swiss court would not be able to compel

 

documentary or testimonial evidence from Respondents for use im Petitroner’s Contemplated

Swiss Proceedings.

V. JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

38. As the partner in charge of the Contemplated Swiss Proceedings and a
specialized Trust and Estate Practitioner (TEP), I have a deep understanding of the issues in
the Contemplated Swiss Proceedings. The information sought in the proposed subpoenas
attached as Exhibit 2 to the Declaration of Lucas Bento (filed concurrently with this 1782
Application) is highly material to the proceedings before the Contemplated Swiss Proceedings.

39. Specifically, the documents and the testimony that Petitioner requests in the
1782 Application will assist Petitioner's case in the Contemplated Swiss Proceedings by further
enabling Petitioner to specify and prove that the totality of circumstances will show that. Mr
Safra, at the time of the making of the New Wills, was indeed incapable of acting in a
reasonable manner due to his mental, physical, neurological, and psychological condition

which precluded him from understanding the meaning, purpose and consequence of the

 

provisions he set out in his New Wills. The information requested via the 1782 Application

9
Case 1:21-mc-00640-GHW Document 6 Filed 08/05/21 Page 10 of 12

will also further enable the Petitioner to demonstrate Mr. Safra’s inability io act freely (.e. that
he was subject to undue influence).

40. In the Contemplated Swiss Proceedings, Petitioners will have the opportunity
to present evidence ~ including information obtained in the Section 1782 action in the form. of
documentary evidence and anv deposition transcripts — until the factfinding stage of the

proceedings is closed.

VIL SWISS COURT’S RECEPTIVENESS TO SECTION 1782 APPLICATION AND
NON-CIRCUMVENTION OF SWISS PROOF-GATHERING POLICIES

Al. I have no reason to believe that the Swiss courts would not be receptive to the
judicial assistance requested in the 1782 Application, and the request does not seek to
circumvent foreign proof-gathering restrictions or other policies of Switzerland. To be clear,
there is no restriction or prohibition under Swiss law for collecting and using the type of
discovery that is sought by the Petitioner via his 1782 Application. Medical records and medical
practitioners” statements and observations are typically used in Switzerland in support of

proceedings such as the Swiss Contemplated Proceedings.

VIL. ACCESS TO COURT RECORDS UNDER SWISS LAW

42. Petitioner will make every reasonable effort under Swiss law to keep
confidential in the Contemplated Swiss Proceedings any mformation provided bv the
Respondents and designated as “confidential” under a protective order.

43. In Switrerland, civil Gncluding probate) proceedings may be conducted
privately where the public interest or where the interest of one of the participants (/.e. the parties
or a witnesses) soe requires. In addition, all court decisions are fully anonymized before being

published.

10
Case 1:21-mc-00640-GHW Document 6 Filed 08/05/21 Page 11 of 12

44. After the final hearing, the Swiss court will issue a written opinion which will
be served upon the parties. To the extent that the opinion might reveal confidential information
of the Respondents or their patient(s) produced through this 1782 Application, Petitioner will
cooperate in requesting the Swiss court to adapt the drafting of its written opinion to the
necessities of protecting confidentiality, including the redaction. of any..confidential

information.
Case 1:21-mc-00640-GHW Document 6 Filed 08/05/21 Page 12 of 12

| declare under penalty of perjury pursuant to 28 U.S.C. § 1746 under the laws of the

United States that the foregoing is true and correct.

Executed on July , 2021 A 4
‘ ~ ys 1 “é ff
in Geneva, Switzerland. mn Sfp f f

  

 

David Wallaeé Wilson

12
